DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 21 December 2020, with respect to the rejection(s) of claim(s) 1-11 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kupratis (US 2014/0271121) in view of Horner (US 6430931).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kupratis (US 2014/0271121) in view of Horner (US 6430931).
Regarding claim 1, Kupratis teaches a gas turbine engine (20) comprising: 
a first centrifugal compressor (Fig 1, 24, compressor closer to fan) and a second centrifugal compressor (Fig 1, 24, compressor closer to turbine), respectively including first (70) and second impellers (72); 
a plurality of intercompressor pipes (Fig 3, 74) fluidly connecting an exit of the first impeller (Fig 2) and an inlet of the second impeller (Fig 2, the inlets and outlets of the impellers are all in fluid communication). 
Kupratis does not explicitly set forth the intercompressor pipes having heat transfer structures thereon, the heat transfer structures including one or more projection extending radially from an outer surface of the intercompressor pipes.
Horner teaches 
analogous intercompressor pipes (56, abstract);
the intercompressor pipes having heat transfer structures thereon (58), the heat transfer structures including one or more projection (Figs 3-5) extending from an outer surface of the intercompressor pipes (Fig 5, outer surface of 56),
to increase the heat transfer from the compressor airflow and the cooling airflow (Col 3, lines 55-60).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Kupratis with the teachings of Horner to have the intercompressor pipes having heat transfer structures thereon, the heat transfer structures including one or more projection extending radially 
	Regarding claim 2, Kupratis in view of Horner teaches the intercompressor pipes have a tubular body (Kupratis – Fig 3) including a first portion extending in a first direction (see annotated Kupratis Fig 2 below), a second extending in a second direction different from the first direction (see annotated Kupratis Fig 2 below), and a curved portion fluidly linking the first portion and the second portion (see annotated Kupratis Fig 2 below, and Fig 3 shows the pipes having a curve), the curved portion of the intercompressor pipes having the heat transfer structures thereon (Horner – Fig 3, the heat transfer structures are located outside the main flow path).
                
    PNG
    media_image1.png
    464
    381
    media_image1.png
    Greyscale

Regarding claim 3, Kupratis teaches an exposed section the curved portion of the intercompressor pipes (Figs 2 and 3) extends outside of an intercompressor case (shown above in annotated Fig 2) at least partially surrounding the first and second centrifugal compressors.
Regarding claim 4, Horner teaches the heat transfer structures are disposed entirely within said exposed section of the intercompressor pipes outside of the intercompressor case (Fig 3).
Regarding claim 5, Horner teaches the heat transfer structures are disposed over a major portion of a length of the intercompressor pipes within said exposed section (Fig 3, the fins are spread over the length of the exposed portion).
Regarding claim 6, Horner teaches the heat transfer structures are fins that extend longitudinally along said major portion of the length of the exposed section (Fig 3).
Regarding claim 7, Kupratis teaches the curved portion of the diffuser pipes includes a U-shaped bend (Fig 2).
Regarding claim 8, Kupratis in view of Horner teaches the heat transfer structures are disposed on a radially outer side of the U-shaped bend (Kupratis – Fig 2, the proposed combination has the fins of Horner on the exposed portion of the intercompressor pipes of Kupratis, which would have the fins of Horner surrounding the radial outer part of the curved portion of Kupratis) in the curved portion of the intercompressor pipes.
Regarding claim 12,
an impeller (Fig 3, 70) having an inner hub (Fig 3) with a plurality of vanes (Fig 3) extending therefrom, the impeller being rotatable within an outer shroud (Fig 2, the outer shroud forms the outer part of the flow path by the impeller) about a central longitudinal axis (A), the impeller having an axial impeller inlet (Fig 2) and a radial impeller outlet (Fig 2) both configured to be in fluid flow communication with the gas path (Fig 2); and 
a diffuser (74) configured to diffuser air received from the impeller outlet, the diffuser including one or more diffuser pipes (Fig 3) having a tubular body (Fig 3) defining an internal flow passage (Fig 2) extending therethrough between an inlet (inlet of 78) and an outlet (outlet of 80) of the diffuser pipes, the inlet of the diffuser pipes in fluid flow communication with the radial outlet of the impeller (Fig 2), the tubular body including a first portion defining the inlet and extending in a first direction (see annotated Fig 2 above), a second portion terminating at the outlet (see annotated Fig 2 above) and extending in a second direction different from the first direction, and a curved portion (see annotated Fig 2 above) fluidly liking the first portion and the second portion, the gas path extending inside the one or more diffuser pipes (Fig 2), the curved portion located outside the gas path (Fig 2, extends into 56).
Kupratis does not explicitly teach the curved portion of the diffuser pipes having a heat transfer structure on outer surfaces thereof, the heat transfer structure include one or more radial projection extending from the outer surface of the diffuser pipes.
	Horner teaches
analogous pipes (56, abstract);
the pipes having a heat transfer structure (58) on outer surfaces thereof (Fig 5, outer surface of 56), the heat transfer structure include one or more projection (Figs 3-5) extending from the outer surface of the diffuser pipes
to increase the heat transfer from the compressor airflow and the cooling airflow (Col 3, lines 55-60).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Kupratis with the teachings of Horner to have the curved portion of the diffuser pipes having a heat transfer structure on outer surfaces thereof, the heat transfer structure include one or more radial projection extending from the outer surface of the diffuser pipes, to increase the heat transfer from the compressor airflow and the cooling airflow.
Regarding claim 13, Kupratis in view of Horner teaches the diffuser pipes form a circumferential array (Kupratis – Fig 3), each diffuser pipe of the circumferential array extending between the radial impeller outlet and the outlet of the diffuser pipes (Kupratis – Fig 3), and wherein the heat transfer structures are located on a majority of the diffuser pipes of the circumferential array (Horner – Fig 2).
Regarding claim 14, Horner teaches the heat transfer structures include a plurality of fins (58, Fig 3).
Regarding claim 15, Horner teaches each of the diffuser pipes includes one or more heat transfer fins extending therealong (58, Fig 3).
Regarding claim 16, Horner teaches the one or more heat transfer fins extend longitudinally along each of the diffuser pipes (Fig 3).
Regarding claim 17, Horner teaches the heat transfer structures on all of the diffuser pipes are the same (Fig 2).
Regarding claim 18, Kupratis in view of Horner teaches an exposed section the curved portion of the diffuser pipes (Kupratis - Figs 2 and 3) extends outside of an intercompressor case (shown above in annotated Fig 2) at least partially surrounding the centrifugal compressor, the heat transfer structures are disposed entirely within said exposed section of the diffuser pipes outside of the intercompressor case (Horner - Fig 3).
Regarding claim 19, Kupratis in view of Horner teaches the heat transfer structures are disposed on a radially outer side of the curved portion of the diffuser pipes (Kupratis – Fig 2, the proposed combination has the fins of Horner on the exposed portion of the diffuser pipes of Kupratis, which would have the fins of Horner surrounding the radial outer part of the curved portion of Kupratis). 
Regarding claim 20, Kupratis teaches a method of reducing temperature of compressed air within a gaspath of a multi-stage compressor of a gas turbine engine (Fig 1), the method comprising: 
directing air through internal passages (Fig 2, internal passage of 74) of intercompressor pipes (Fig 3, 74) extending between a radial exit (Fig 2) of a first impeller (70) of a first centrifugal compressor (Fig 2, compressor closer to fan) and an axial inlet (Fig 2) of a second impeller (72) of a second circumferential impeller (Fig 2, compressor closer to turbine); and 
an environment outside (56) the intercompressor pipes (Fig 2).
Kupratis does not explicitly set forth 
using a heat transfer structure projecting at least partially radially away from an outer surface of one or more of the intercompressor pipes to transfer heat away from the air flowing through the internal passages of the intercompressor pipes and outward to an environment outside the intercompressor pipes.
Horner teaches 
using a heat transfer structure (58) projecting at least partially radially away from an outer surface (outer surface of 56) of one or more of an analogous intercompressor pipes (56) to transfer heat away from the air flowing through analogous internal passages (Fig 4) of the intercompressor pipes and outward to an environment outside the intercompressor pipes (Fig 3), 
to increase the heat transfer from the compressor airflow and the cooling airflow (Col 3, lines 55-60).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Kupratis with the teachings of Horner to have using a heat transfer structure projecting at least partially radially away from an outer surface of one or more of the intercompressor pipes to transfer heat away from the air flowing through the internal passages of the intercompressor pipes and outward to an environment outside the intercompressor pipes, to increase the heat transfer from the compressor airflow and the cooling airflow.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kupratis in view of Horner and in further view of Hara (US 2015/0053377).

Kupratis in view of Horner does not explicitly teach the height of the heat transfer structures being non-constant along their length.
Hara teaches to vary the length ([0050]) of the fins (11), to create a turbulent flow and increase heat exchange ([0050]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of the proposed combination with the teachings of Hara to have the height of the heat transfer structures being non-constant along their length, to create a turbulent flow and increase heat exchange.
Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Horner sets forth the heat transfer structures (58) but has them all at a uniform height, so the height cannot be greater at one end of the fins compared to the longitudinal center.  Horner also does not teach nor suggest changing the height of the heat transfer structures.  Hara does set forth it is known to vary the height of the fins, Hara does not set forth that it would be known to have the fins be longer at the longitudinal center than at the outer ends.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025.  The examiner can normally be reached on M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sosnowski David can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON FOUNTAIN/           Examiner, Art Unit 3745         

/Ninh H. Nguyen/           Primary Examiner, Art Unit 3745